Exhibit 10.92

SECOND AMENDMENT TO THE
WORLDSPAN TECHNOLOGIES INC.
STOCK INCENTIVE PLAN

This SECOND AMENDMENT TO THE WORLDSPAN TECHNOLOGIES INC. STOCK INCENTIVE PLAN
(“Plan”), is adopted by Worldspan Technologies Inc. with the consent of the
Chief Executive Officer of Worldspan, L.P. effective as of June 15, 2006:

1.             Second 5.1 of the Plan is deleted in its entirety and replaced
with the following:

5.1         Number.  Subject to the provisions of Section 5.3, the number of
shares of Common Stock subject to Incentive Awards under the Plan may not exceed
13,250,000.  The shares of Common Stock to be delivered under the Plan may
consist, in whole or in part, of shares held in treasury or authorized but
unissued shares not reserved for any other purpose.

2.             Except as expressly amended herein, the Plan shall continue in
full force and effect.

WORLDSPAN TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Margaret K. Cassidy

 

 

Margaret K. Cassidy

 

 

Assistant Secretary

 

 

 

 

 

Consented to this 15th day of June 2006

 

 

 

   /s/ Rakesh Gangwal

 

Rakesh Gangwal

 

Chief Executive Officer of Worldspan, L.P.

 

 


--------------------------------------------------------------------------------